Name: 91/65/EEC: Council Decision of 18 December 1990 concerning the conclusion of the Agreement between the European Economic Community and the Republic of Peru on trade in textile products
 Type: Decision
 Subject Matter: America;  leather and textile industries;  distributive trades
 Date Published: 1991-02-13

 Avis juridique important|31991D006591/65/EEC: Council Decision of 18 December 1990 concerning the conclusion of the Agreement between the European Economic Community and the Republic of Peru on trade in textile products Official Journal L 040 , 13/02/1991 P. 0073 - 0110COUNCIL DECISION of 18 December 1990 concerning the conclusion of the Agreement between the European Economic Community and the Republic of Peru on trade in textile products (91/65/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement negotiated between the European Economic Community and the Republic of Peru on trade in textile products initialled in Brussels on 13 June 1986 and applied on a provisional basis by Decision 87/472/EEC (1), as from 1 January 1987, should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Republic of Peru on trade in textile products is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the above Agreement in order to bind the Community. Done at Brussels, 18 December 1990. For the Council The President G. DE MICHELIS (1) OJ No L 263, 14. 9. 1987, p. 81.